Citation Nr: 0710782	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-30 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected occipital headaches as a residual of an 
in-service head injury.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1951 to September 
1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted service connection for occipital 
neuralgia and assigned an initial 10 percent rating for 
headaches effective from April 26, 2004.  The veteran 
disagreed with the initial 10 percent rating assigned.  

In September 2006, the veteran testified at a personal 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of his testimony has been associated with the 
claims file.

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2006).


FINDING OF FACT

Since the effective date of service connection, the veteran's 
service-connected residuals of a head injury have been 
manifested by headaches which have more nearly approximated 
characteristic prostrating attacks averaging twice a month; 
the residual headaches have never been shown to be exhibited 
by very frequent and prolonged attacks productive of severe 
economic inadaptability.  


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
the assignment of an initial disability evaluation of 30 
percent, but no more, for residuals of a head injury 
manifested by headaches have been met, since the effective 
date of service connection.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.7, 4.124a, Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that  adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the RO sent a duty-to-assist letter to 
the veteran in June 2004, prior to the initial grant of 
service connection in July 2004.  Therefore, there was no 
defect with respect to the timing of the duty-to-assist 
letter.  After the veteran disagreed with the initial 10 
percent rating assigned, the RO issued an August 2005 
Statement of the Case and an April 2006 Supplemental 
Statement of the Case which addressed the veteran's claim 
relative to disability ratings assigned for service-connected 
disabilities.  Moreover, a September 2006 letter specifically 
addressed the downstream issues of disability rating and 
effective dates.  Although the latter notification was 
untimely, neither the veteran nor his representative have 
alleged any prejudice and none has been shown.

With respect to the duty to assist, VA has provided an 
examination, and a private medical examination has been 
associated with the file.  Moreover, at his personal hearing 
the veteran introduced a letter from his private doctor and a 
calendar of headache occurrences, waiving his right to 
regional office consideration in the first instance.

Accordingly, the Board finds that VA has substantially met 
its duties to notify and assist and the veteran is not 
prejudiced by the Board reaching a decision at this time.

II.  Increased Ratings - headaches

The veteran asserts that the severity of his service-
connected headaches warrants an initial rating in excess of 
the currently assigned 10 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

In cases such as this, that arise from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

In this case, service connection for headaches was granted in 
July 2004.  An initial 10 percent rating was assigned, 
effective from April 26, 2004.  

The veteran's service-connected headaches have been rated 10 
percent disabling by analogy under the provisions of 
Diagnostic Code 8100.  38 C.F.R. §§ 4.20, 4.27, 4.124a 
(2006).  

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  Migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrant a 30 percent disability evaluation.  A 
10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).

The rating criteria do not define "prostrating".  Nor has a 
Court defined "prostrating".  Cf. Fenderson, supra in which 
the Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.  According to Webster's New World Dictionary of 
American English, Third College Edition (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness.

At a June 2004 VA examination, the veteran reported occipital 
pain and headaches since a head injury during service.  The 
veteran described the occipital pain as a very sharp feeling 
of electric shock that could, at times, shoot up and down the 
head and at the back of the head and neck.  The headaches 
could last for a few seconds, or longer, occurring several 
times per day or several times per week.  The veteran denied 
nausea, vomiting, photophobia, phonophobia, and blurred 
vision.  Physical examination was essentially normal.  
Diagnoses included occipital neuralgia (posttraumatic 
neuralgia and head pain); and dizziness and possible 
presyncopal episodes of unclear, unknown etiology.  The 
examination report did not contain information regarding the 
severity or intensity of the headaches, or whether the 
headaches were incapacitating.  

A July 2004 private neurological examination notes that the 
veteran had chronic idiopathic stabbing headaches as a result 
of in-service head trauma.  

Another private doctor submitted a memorandum received at the 
RO in September 2006.  The doctor, who treated the veteran 
regularly, noted that the veteran had headache pain which was 
sometimes relieved by over the counter medications.  The 
doctor indicated that the attacks did interfere with the 
veteran's activities.  

At his personal hearing in September 2006, the veteran 
testified that the headaches were stabbing in nature and 
prostrating.  The veteran testified that his headaches have 
been the same frequency and severity since service, occurring 
two to three times per month.  Also at the hearing, the 
veteran submitted a headache calendar showing the timing and 
frequency of his headaches over the past twelve months.  The 
headache calendar, submitted with a waiver of RO review, 
illustrates that the veteran's headaches occur approximately 
two times per month.  

The veteran's is competent to describe the symptoms of his 
service-connected disorder, and his testimony in that regard 
is considered credible.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Resolving any doubt in the veteran's favor, the Board finds 
that the veteran's symptomatology has been relatively 
consistent since service.  The veteran has consistently 
maintained that he has severe headaches which occur between 
one and three times per month, with an average of 
approximately two per month since service.  As such, the 
Board finds that, since the effective date of service 
connection, the veteran's symptoms more nearly approximate 
the criteria for a 30 percent evaluation.  While the VA and 
private doctors did not specifically describe the veteran's 
headaches as prostrating in nature, the Board finds the 
veteran's hearing testimony credible, particularly in light 
of the private doctors' statements regarding the chronic and 
severe nature of the head pain.  

As the record does not reflect that the veteran has had very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability, the criteria 
for a 50 percent evaluation are not met or approximated.  Nor 
has the veteran submitted objective evidence of severe 
economic inadaptability.  Therefore, a disability evaluation 
greater than 30 percent is not warranted pursuant to 
Diagnostic Code 8100.

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected headaches as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, there is no evidence that the criteria 
for a rating in excess of 30 percent have been met at any 
time.


ORDER

Entitlement to an initial 30 percent rating, but no higher, 
for the service-connected residuals of a head injury 
manifested by headaches, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


